Abraham Bradlyn sued the city and the board of county commissioners in the same action, seeking damages for personal injuries. He recovered judgment against both defendants. After a remittitur of a part of the trial court's judgment had been made and consented to, the Court of Appeals affirmed the judgment of the lower court. Thereupon the cause came to this court upon error.
We find no abuse of discretion on the part of the trial court in permitting the plaintiff below to file his second amended petition at the beginning of the trial. The plaintiff, in his pleading, alleged that he suffered his injuries by reason of the negligence of the defendants in not keeping a sidewalk in repair in permitting a sheet-iron or metal strip to so protrude *Page 393 
from two to six inches above the level of a sidewalk as to cause him to stumble and fall. This metal strip overlaid a concrete sidewalk which ran lengthwise over the bridge and was used by the traveling public. The concrete sidewalk and the superimposed strip were a part of the bridge.
Since the sidewalk, including the metal strip, was a part of the bridge superstructure, the legal principles announced inCity of Youngstown v. Sturgess, 102 Ohio St. 480,132 N.E. 17, apply, and both cases will be affirmed on authority of that case.
Judgments affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur.